Citation Nr: 1243812	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a heart disorder, to include ischemic heart disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a urinary disorder.

9.  Entitlement to service connection for peripheral neuropathy, in all four extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).
 
During the pendency of this appeal, the RO advised the Veteran of review of his claims file for eligibility for application of a presumption of service connection for ischemic heart disease.  The claims file before the Board reflects that the Veteran has been advised that he may to submit additional evidence.  The Board has recharacterized the Veteran's claim for service connection for a "heart" disorder to include the reviewed claim for service connection for ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings before the Board). 

On his January 2009 substantive appeal, the Veteran checked the box indicating that he desired a Travel Board hearing at the RO to be conducted by a Veterans Law Judge (VLJ).  He subsequently elected in October 2009 to have a hearing by videoconference.  He also waived his 30-day hearing notification requirement.  The videoconference hearing was scheduled for November 6, 2009.  

On November 6, 2009 (the day of his hearing), the Veteran contacted the RO and informed them that he would not be able to attend his scheduled hearing.  He explained that his daughter had intended to drive him to the hearing, but that she had been called into work.  He asked for the hearing to be rescheduled.  No effort was taken by the RO to reschedule the hearing.  

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown. 38 C.F.R. § 20.704 (2012).  However, as the veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the RO is warranted to reschedule the Veteran's requested Travel Board hearing. See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  As the RO schedules Travel Board and videoconference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO regarding each claim on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.  Put a copy of this letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


